Citation Nr: 1754836	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-35 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for an otolaryngological disability (claimed as chronic rhinitis).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1955 in the United States Navy.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran submitted a claim for service connection for chronic rhinitis.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and medical evidence indicating chronic sinusitis may be a more appropriate characterization of the Veteran's disability, or in addition to chronic rhinitis, the Board will characterize the Veteran's claim broadly as an otolaryngological disability.  

The Board also notes that the Veteran indicated on his October 2015 substantive appeal to the Board that he did not want a hearing.  However, the Veteran also asked in his substantive appeal if he could handle this by phone.  He similarly stated in an October 2016 letter that he "would like to handle this by phone if possible".

VA regulations do not provide for hearings over the phone at the Veteran's home.  However, VA regulations provide that hearings may be conducted "in the VA office having original jurisdiction over the claim or at the VA office nearest the claimant's home having adjudicative functions, or, subject to available resources and solely at the option of VA, at any other VA facility or federal building at which suitable hearing facilities are available."  38 C.F.R. § 3.103(c)(1) (2017).  Additionally, electronic hearings are permitted where "suitable facilities and equipment are available."  38  C.F.R. § 20.700(e).  Any such hearing "will be in lieu of a hearing held by personally appearing before . . . the Board."  38  C.F.R. § 20.700(e).

In light of the issues discussed below, particularly VA's duty to notify, the Veteran will have the opportunity to request and receive a hearing, if so desired, despite the limitations described in 38 C.F.R. § 20.1304. 

In response to the Veteran's motion received in November 2017, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record remand is required to ensure compliance with VA's duties to notify and assist.

I.  Duty to Notify 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103 (2012) and 38 C.F.R. § 3.159(b) (2017).  

The notice requirements of the VCAA requires VA to inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to obtain, if any, and (3) that the claimant is expected to provide, if any. See 38 U.S.C. § 5103(a) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO has not provided the Veteran a compliant notice on this claim.  The RO's failure to do so prejudices the Veteran in the adjudication of his claim, as evidenced by the Veteran obtaining a disability benefits questionnaire from a private provider that does not contain a nexus opinion.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (failure to provide adequate VCAA notice will not be considered prejudicial absent a showing of such prejudice).  The RO must therefore correct this procedural defect on remand by sending the Veteran notice that satisfies the requirements of the VCAA.

II.  Private Medical Records

The Veteran was afforded a VA examination in relation to this claim in September 2014.  In a letter received in October 2014, the Veteran stated the examiner did not seem to be concerned about his present condition and never asked if he had been to see any doctor recently about his condition.  A review of the Veteran's VA treatment records indicate the Veteran has a private primary care physician.  See VA treatment records from November 13, 2013 and October 9, 2014.

Remand is warranted, as a review of the claim file does not reveal reasonable efforts were made to obtain treatment records from the Veteran's primary care physician.  See 38 C.F.R. § 3.159(c)(1) (2017).

III.  Veteran Contentions and VA Examination

Similar to the October 2014 letter noted above, in an October 2016 letter the Veteran stated the examiner spent very little time with him and did not ask about his duties and time in service.

The Veteran contends that upon entry to the United States Navy he was exposed to poorer quality air and smog in San Diego, poor quality air in Japan, old and new paint when a deck hand, and inclement weather generally while serving aboard a ship.  He further contends this could have contributed to his condition.

In the October 2014 letter, the Veteran stated he was sick more often than his service treatment records reflected in that he "had sore throat, sniffles, cough, etc lots of time without going to sick bay".  He also noted that he knows the sore throats reflected in his service treatment records were pretty bad; otherwise he wouldn't have gone to sick bay.  The Veteran also reported his allergies are not seasonal.  Upon remand, the examiner must consider lay evidence including the Veteran's statements.

Additionally, the Board seeks clarification of statements made by the examiner, in the September 2014 VA examination report, regarding congenital issues.  The examiner opined the Veteran's otolaryngological disability was less likely than not incurred in or caused by service.  The examiner also opined that the Veteran's congenital issues and seasonal environmental allergies are the source of his current ear, nose and throat (ENT) issues.  The examiner similarly opined "the occasional sore throat he had in the service may have been realted (sic) to an ENT issue, but it seems more likely than not that it would have been related to his congenital issues that he was not aware of at that time."  

While discussing a surgery the Veteran underwent in October 1989, the examiner stated "the post-operative note of 10/25/89 stated that the veteran was found to have an unusual congenital abnormality (total stenosis of the maxillary sinus ostea)."  In the rationale section of the report, the examiner mentioned the surgery and stated the Veteran "was found to have congenital issues (deviated nasal septum and total stenosis of the maxillary sinus ostea)."  However, the referenced operative note, and a separate post-operative report, appear to indicate the congenital issue was an abnormally laterally displaced and thinned uncinated process (deviated septum), but not stenosis.  

The referenced October 25, 1989 note states "[t]he right maxillary sinus had an unusual congenital anomaly with total stenosis of the maxillary sinus ostea . . .". This indicates the anomaly was separate and distinct from the stenosis of the maxillary sinus ostia, as it is with stenosis rather than of stenosis.  This reading of the note is supported by a later report.  An October 28, 1989 post-operative report from the same doctor stated "At surgery he was found to have a totally opacified right maxillary sinus on CT scan which was secondary to a totally stenosed maxillary sinus ostia with an abnormally laterally displaced and thinned uncinate process."  The congenital abnormality appears to be the laterally displaced and thinned uncinate process, and not the stenosis.  In light of this, it is unclear to the Board if the examiner has properly stated the evidence, possibly misstated the evidence, or rather is giving an opinion that total stenosis of the  maxillary sinus ostia is congenital in nature.  Upon remand, this should be clarified by the examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  Obtain outstanding VA records of evaluation and/or treatment since August 2015.

3.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include from Dr. B.S., his primary care physician.  Reasonable efforts should be made to obtain all such treatment records so identified and authorized for release.

4.  Schedule the Veteran for a VA examination with the September 2014 examiner, or other appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   Based on this review, interview and examination of the Veteran, the examiner is to provide opinions on:

Whether it is at least as likely as not (a 50 percent or greater probability) that any current otolaryngological disability had its onset during active service or is atrtributable any in-service disease, event, or injury including the environmental and paint exposures reported by the Veteran and outpatient treatment for sore throats.  

The Board also seeks clarification of the statements on congenital issues discussed above.  If the examiner determines the Veteran has a congenital otolaryngologic defect, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that additional disability has been superimposed upon the congenital otolaryngologic defect, and if so, whether that disability is attributable to any in-service disease, event, or injury including the environmental and paint exposures reported by the Veteran and outpatient treatment for sore throats.   .

For all opinions given, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




